Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application claims foreign priority to an application of South Korea 10-2019-0019193 (filed 02/19/2019).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 20190261315 A1, hereinafter ZHANG), in view of Akkarakaran et al. (US 20180287840 A1, hereinafter Akkarakaran).

Regarding claim 1, ZHANG teaches a method, performed by a user equipment, of receiving a synchronization signal (SS) in a wireless communication system, the method comprising (in general, see fig. 6 and corresponding paragraphs at least 98-102, see also fig. 4 and corresponding paragraphs 88-95 for relevant background information that are used in fig. 6):
receiving an SS block (SSB) from a base station (see at least para. 99-100, e.g. base station 602 broadcast at least one SS block); 
performing recovering of SSs and a physical broadcast channel (PBCH) from the SSB, based on at least one waveform candidate among a plurality of waveform candidates for the SSB (see at least para. 99 along with para. 90 and 92, e.g. detecting PSS/SSS and may also decoding PBCH after receiving SS block to determine FDM waveforms and non-FDM waveform, namely OFDM/SC-FDM and SC-QAM respectively);
performing decoding of system information based on a result of the recovering of the SSs and the PBCH based on the at least one waveform candidate; in case that decoding of the system information fails, performing the recovering of the SSs and the PBCH from the SSB based on another waveform candidate among the plurality of waveform candidates (see at least para. 102 along with para. 90 and 93, e.g. system information may be transmitted with one waveform while some other system information may be transmitted with another waveform in case the UE only supports a particular waveform in blind detection/decoding); and

ZHANG differs from the claim, in that, it does not specifically disclose performed by a user equipment, of transmitting … a synchronization signal; which is well known in the art and commonly used for providing effective way to control synchronization signal transmission complexity.
Akkarakaran, for example, from the similar field of endeavor, teaches similar or known mechanism of performed by a user equipment, of transmitting … a synchronization signal (see at least para. 106 and 109, e.g. the UE can also be the scheduling entity); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Akkarakaran into the method of ZHANG for providing effective way to control synchronization signal transmission complexity.

Regarding claim 3, ZHANG in view of Akkarakaran teaches modulation and a sequence used for the SSB are different for each of the plurality of waveform candidates for the SSB.  (ZHANG, see at least para. 88 and 93, e.g. various sequences are used in SSB)

Regarding claim 4, ZHANG in view of Akkarakaran teaches in case that decoding of the system information at a first reception bandwidth fails, performing 

Regarding claims 11, 13, and 14, these claims are rejected for the same reasoning as claims 1, 3, and 4, respectively, except each of these claims is in apparatus claim format.
To be more specific, ZHANG in view of Akkarakaran also teaches a same or similar apparatus with processor and transceiver (ZHANG, see at least fig. 11 and/or 12), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG in view of Akkarakaran, as applied to claims 1 and 11 above, and further in view of Ly et al. (US 20180302182 A1, hereinafter Ly).

Regarding claim 5, ZHANG in view of Akkarakaran teaches 
the SSs include a primary SS (PSS) and a secondary SS (SSS) (ZHANG, see at least para. 88 and fig. 4, e.g. PSS/SSS), 
 see at least para. 106 and 109, e.g. the UE can also be the scheduling entity).
ZHANG in view of Akkarakaran differs from the claim, in that, it does not specifically disclose estimating a channel for reception of the PBCH based on channel information obtained from the PSS and the SSS; which is well known in the art and commonly used for increasing communication efficiency.
Ly, for example, from the similar field of endeavor, teaches similar or known mechanism of estimating a channel for reception of the PBCH based on channel information obtained from the PSS and the SSS (see at least para. 72-73, e.g. PBCH channel estimation performed using the PSS/SSS ); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Ly into the method of ZHANG in view of Akkarakaran for increasing communication efficiency.

Regarding claim 15, this claim is rejected for the same reasoning as claim 5 except this claim is in apparatus claim format.


Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered.  Regarding independent claims 1 and 11, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, all dependent claims have also been rejected in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465